Title: Notes from Congress’ Secret Journal on Instructions to John Adams, 12 July 1781
From: Madison, James
To: 



July 12[, 1781]
Madison & Mathews moved to revoke Comissn. & instrns. to Mr. Adams for Treaty of Commerce with G. B.—on which Liverm: no—Partridge Osgood no—Varnum ay—Elsworth—Sherman no, Montgomery, Clymer, T. Smith ay—Rodney McKean ay—Jenifer no Carrol ay Potts ay—Jones ay. Madiso[n] ay—Bland ay—Sharpe Johnson ay—Matts—Bee—Motte Eveligh ay—Walt[on] Few, & Howley, ay—so affirmative.
